Citation Nr: 1758424	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for residuals of a right ring finger fracture.

2. Entitlement to a compensable rating for degenerative arthritis of the right little finger.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

During his June 2017 hearing, the Veteran testified that his symptoms were progressively getting worse, and included inability to close his fingers, circulation issues with peeling skin, and numbness in his ring finger that radiated up to his elbow and shoulder.  Given the Veteran's statements and the length of the intervening period since his most recent May 2011 VA examination, a new VA examination is needed to determine the current severity of his service-connected right ring and right little finger disabilities.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the issues on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the current nature and severity of his service-connected residuals of a right ring finger fracture and degenerative arthritis of the right little finger.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's connected residuals of a right ring finger fracture and degenerative arthritis of the right little finger.

The examiners should specifically address the Veteran's testimony of inability to close his fingers, circulation issues with peeling skin, and numbness in his ring finger that radiates up to his elbow and shoulder.

Examination results should be clearly reported.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




